           Case 1:09-cr-00272-RDB Document 123 Filed 07/07/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA,                  *

       v.                                  *      Criminal No. RDB-09-0272

DESHON JOHNSON,                                   *

       Defendant.                          *

*      *       *     *       *     *   *  *    *  *                     *        *    *
                                 MEMORANDUM ORDER

       Defendant Deshon Johnson (“Defendant” or “Johnson”), proceeding pro se, was

sentenced on November 24, 2009 to a period of 180 months’ imprisonment after pleading

guilty to one count of armed bank robbery, in violation of 18 U.S.C. §§ 2113(a) and (d).

(Judgment & Commitment Order (“J&C”), ECF No. 64.) Johnson is currently incarcerated

at United States Penitentiary (“USP”) Lee in Jonesville, Virginia.      Presently pending is

Johnson’s Motion for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (ECF

No. 121.) A hearing is not necessary to resolve the Motion. See Local Rule 105.6 (D. Md.

2018). For the reasons stated herein, Johnson’s Motion for Compassionate Release pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 121) is DENIED without prejudice because Johnson

has failed to demonstrate that he fully exhausted his administrative remedies.

       A prisoner may request a reduction in sentence to time served—sometimes called

compassionate release—for “extraordinary and compelling reasons” pursuant to 18 U.S.C. §

3582(c)(1)(A)(i). The First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194, established

significant changes to the procedures involving compassionate release from federal prison.

Before the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i) provided the Bureau of Prisons (“BOP”)
        Case 1:09-cr-00272-RDB Document 123 Filed 07/07/20 Page 2 of 3



with sole discretion to file compassionate release motions with the Court. With the passage

of the First Step Act, defendants are now permitted to petition federal courts directly for

compassionate release whenever “extraordinary and compelling reasons” warrant a reduction

in sentence. The Act permits a defendant to seek a sentence reduction after he “has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the Defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

Once these mandatory conditions are satisfied, this Court may authorize compassionate

release upon a showing of “extraordinary and compelling reasons” and after weighing the

factors presented in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A)(i). As Judge Blake of this

Court has recognized, the First Step Act authorizes the district courts to exercise their

“independent discretion to determine whether there are ‘extraordinary and compelling

reasons’ to reduce a sentence.” United States v. Bryant, CCB-95-0202, 2020 WL 2085471, at *2

(D. Md. Apr. 30, 2020).

       Johnson has failed to demonstrate that he exhausted his administrative remedies. On

April 20, 2020, Johnson, proceeding pro se, filed the presently pending Motion for

Compassionate Release, citing generally his concerns over the COVID-19 Pandemic within

the Bureau of Prisons in addition to concern for his family at home. (ECF No. 121.) On

April 22, 2020, the Clerk of this Court mailed Johnson a letter informing him of the required

procedures to pursue his Motion for Compassionate Release, including filing a request with

the warden of his institution pursuant to 18 U.S.C. § 3582(c)(1)(A) and providing relevant

medical records if his release is sought based on a health condition. (ECF No. 122.) Johnson


                                              2
        Case 1:09-cr-00272-RDB Document 123 Filed 07/07/20 Page 3 of 3



did not file any response. Johnson has failed to provide any indication that he attempted to

exhaust his remedies before seeking relief from this Court. Specifically, Johnson has not

demonstrated that he petitioned the Bureau of Prisons for release and that 30 days have

elapsed. Accordingly, his Motion is premature.

       Even if Johnson had exhausted his administrative remedies, he does not identify any

extraordinary and compelling reason to justify his release. Johnson’s Motion raises general

concerns over the COVID-19 Pandemic and the spread of COVID-19 in prison. (See ECF

No. 121.) He also cites concern for his family at home and his having completed over 80%

of his sentence. (Id.) Johnson does not, however, make any particular complaints about his

own medical conditions nor has he provided any evidence that he is particularly susceptible to

COVID-19. While the public health emergency created by COVID-19 is certainly a concern

for all those in detention facilities, “[f]ear of contracting the novel coronavirus while

incarcerated is not sufficient reason for granting compassionate release.” See United States v.

Taylor, No. ELH-13-269, 2020 WL 3447761, at *6 (D. Md. June 23, 2020) (denying without

prejudice compassionate release for failure to exhaust administrative remedies and also noting

that defendant failed to identify any extraordinary and compelling reason to justify release).

       Accordingly, it is HEREBY ORDERED this 7th day of July, 2020 that Defendant’s

Motion for Compassionate Release (ECF No. 121) is DENIED without prejudice.




                                                           _____/s/______________
                                                           Richard D. Bennett
                                                           United States District Judge


                                               3
